EXHIBIT 10.1




EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is entered into effective
the 26th day of July, 2007 by and between Parlux Fragrances, Inc. (the
"Company") and Neil Katz (the "Executive" and, together with the Company, the
"Parties").

WHEREAS, the Company desires to employ the Executive and the Executive agrees to
be employed by the Company as the Chief Executive Officer (“CEO”) of the Company
on the terms and conditions set forth in this Agreement;

WHEREAS, the terms of this Agreement have been reviewed and approved by the
members of the Compensation Committee of the Board of Directors of the Company
(the "Committee").

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:

1.

Position and Duties.  The Company hereby agrees to employ the Executive and the
Executive hereby accepts and agrees to serve as CEO of the Company.  The
Executive shall report to the Board.  Subject to the advice, consent and
direction of the Company's Board of Directors, the Executive will perform all
duties and responsibilities and will have all authority inherent in the position
of CEO.  

2.

Term of Agreement and Employment.  The term of the Executive's employment under
this Agreement will be for an initial period of three (3) years, beginning on
the effective date of this Agreement (the “Term”), and terminating three years
thereafter.  The Term will be automatically extended for two (2) consecutive one
(1) year periods, unless either party provides six (6) months prior written
notice of its desire not to so extend the Term.

3.

Definitions.

A.

Cause.  For purposes of this Agreement, “Cause” for the termination of the
Executive’s employment hereunder shall be deemed to exist if, in the good faith
judgment of the Company’s Board of Directors:  (i) the Employee commits fraud,
theft or embezzlement; (ii) the Employee commits an act of dishonesty affecting
the Company or a felony or a crime involving moral turpitude; (iii) the Employee
breaches any non-competition, confidentiality or non-solicitation agreement with
the Company; (iv) the Employee breaches any of the material terms of this
Agreement and fails to cure such breach within 30 days after the receipt of
written notice of such breach from the Company; (v) the Employee engages in
gross negligence or willful misconduct that causes unreasonable harm to the
business and operations of the Company; or (vi) the Executive’s unreasonable
failure or refusal to diligently perform the duties and responsibilities
required to be performed by the Executive under the terms of this Agreement.  

B.

Company Transaction Events. For purposes of this Agreement, (i) a "Going Private
Event” means a transaction in which 90% or more of the issued and outstanding
shares of the capital stock of the Company are to be sold or exchanged (pursuant
to an agreement, tender or exchange offer or otherwise) by the holders thereof
for cash or for securities, so that upon the closing of such a transaction (or a
second step merger related thereto), Parlux common stock is no longer traded on
any public stock exchange (e.g., Nasdaq, AMEX, NYSE, etc.) or recognized trading
market (e.g., Nasdaq OTCBB) and the holders of Parlux common stock





--------------------------------------------------------------------------------

prior to the closing of such a transaction hold cash or non-publicly traded
securities in a private company after the transaction, (ii) a "Company Merger
Event" means a transaction in which 90% or more of the issued and outstanding
shares of the capital stock of the Company are to be exchanged (pursuant to an
agreement, exchange offer or otherwise) by the holders thereof for securities of
any public company, so that upon the closing of such a transaction (or a second
step merger related thereto), all Parlux common stock has been exchanged or
converted into securities of a public company that are traded on a public stock
exchange (e.g., Nasdaq, AMEX, NYSE, etc.) or recognized trading market (e.g.,
Nasdaq OTCBB) and the holders of Parlux common stock prior to the closing of
such a transaction hold publicly traded securities in a public company after the
transaction.  

C.

Good Reason.  For purposes of this Agreement, termination by the Executive of
his employment for "Good Reason" shall mean a termination by the Executive
following a "Good Reason Event" provided (i) the Executive provides notice to
the Company of such Good Reason Event within 90 days of the initial existence of
such Good Reason Event; (ii) the notice provides the Company with 30 days during
which it may remedy the Good Reason Event; and (iii) the Company fails to remedy
the Good Reason Event within such 30 day period.  A "Good Reason Event shall be
deemed to occur upon (i) a material diminution in the Executive’s authority,
duties, or responsibilities or (ii) any action or inaction of the Company which
constitutes a material breach of this Agreement.

4.

Compensation.  

A.

Annual Base Salary.  Unless terminated pursuant to Section 9 hereof, Executive
shall be paid an annual base salary of (i) $500,000 for the first 12 months of
the Term, (ii) $550,000 for months 13 through 24 of the Term and (iii) $600,000
for months 25 through 36 of the Term, and for any extension of the Term pursuant
to Section 2 (as applicable, the "Annual Base Salary").  The Annual Base Salary
shall be payable at such regular times and intervals as the Company customarily
pays its executives from time to time.

B.

Executive Bonus Plan.  The Executive shall be entitled to participate in an
executive bonus plan (the “Bonus Plan”), the terms and conditions of which shall
be established by the Committee for each fiscal year and which will provide that
Executive will be able to earn an annual bonus of up to 50% of the Annual Base
Salary, based upon achievement by the Company of certain financial measures and
management objectives as determined by the Committee.

5.

Executive Benefits.  The Executive will be entitled to four weeks of paid
vacation per fiscal year.  Except as otherwise provided in this Agreement, the
Executive will be eligible for and may participate in, without action by the
Board or any committee thereof, any benefits and perquisites available to
executive officers of the Company, including any group health, dental,
disability, or other form of executive benefit plan or program of the Company
existing from time to time on the same terms and conditions as is available to
all other executives (collectively, the "Executive Benefits").  Executive shall
receive additional term life insurance coverage with an annual cost to the
Company not to exceed $2,000 per year, and shall be provided with an automobile
allowance of $800 per month, at the Company’s expense.

6.

Reimbursement for Relocation.  The Company will reimburse Executive for
Executive's reasonable and documented relocation expenses (which will include
moving expenses, travel expenses for Executive and Executive's fiance or spouse,
and temporary housing for up to three months commencing on the date hereof, but
which shall exclude any closing costs, brokerage commissions and other expenses
incurred by Executive in connection with Executive's purchase of a residence in
Broward, Miami-Dade or Palm Beach Counties, Florida ("South Florida") and





--------------------------------------------------------------------------------

Executive's sale of his existing residence in New York).  If at any time during
the Term of this Agreement, the Company moves the location where the Executive
is required to work to a location outside of South Florida, the Company will
reimburse Executive for Executive's reasonable and documented relocation
expenses (which will include moving expenses, travel expenses for Executive and
Executive's fiance or spouse, and temporary housing for up to three months
commencing on the date he is required to relocate, but which shall exclude any
closing costs, brokerage commissions and other expenses incurred by Executive in
connection with Executive's purchase of a residence in the new location and
Executive's sale of his residence in South Florida).  If, within one year from
the date of any relocation of the Executive, Executive's employment with the
Company is terminated for Cause or if Executive voluntarily terminates his
employment with the Company other than for Good Reason, Executive will be
required to refund all moving expenses, but not the travel expenses or temporary
housing expenses, included within the relocation expenses paid to Executive by
the Company.  The Company shall be entitled to offset any amount owed by the
Executive against any other payment due to Executive.  If the Executive's
employment with the Company is terminated without Cause or if Executive
terminates his employment with the Company for Good Reason, the Company will
reimburse Executive's reasonable and documented moving expenses (but no other
expenses) to relocate himself and his fiance or spouse to New York within six
months of such termination.

7.

Stock Options.  As additional consideration for the Executive's services
hereunder and the covenants contained herein, the Company shall grant Executive
an option (the "Option") to purchase 180,000 shares of common stock of the
Company (the "Common Stock") pursuant to the Company's 2007 Stock Incentive Plan
(the "2007 Plan") upon shareholder approval of the 2007 Plan.  The Option (i)
shall provide for an exercise price equal to the market price of the Common
Stock as of the close of trading on a public stock exchange or recognized
trading market on the date the 2007 Plan is approved by the shareholders of the
Company, and (ii) shall further provide that the Option shall vest as provided
on Schedule A, unless terminated pursuant to Section 9 hereof.  Immediately
prior to the closing of a Going Private Event or a Company Merger Event, any
unvested portion of the Option shall fully vest and be exercisable by the
Executive prior to the closing of the Going Private Event or Company Merger
Event; provided, however, that if the Company Merger Event is with a public
company that any individual shareholder or group of affiliated shareholders of
the Company beneficially owns 10% or more of for a period of at least six months
prior to the closing of the Company Merger Event  (an "Affiliated Public
Company"), then the vesting of the unvested portion of the Executive's Option
shall not be accelerated so long as the Executive's Option to purchase shares of
the Common Stock of the Company is converted into an option to purchase shares
of the common stock of the Affiliated Public Company with the same economic
value as of the date of the closing of the transaction.

8.

Death or Disability.  The Executive's employment will terminate immediately upon
the Executive's death.  If the Executive becomes physically or mentally disabled
so as to become unable for a period of more than three consecutive months to
perform the Executive's duties hereunder on a substantially full-time basis, the
Executive's employment will terminate as of the end of such three-month and this
shall be considered a "disability" under this Agreement.  The Executive agrees
to submit to reasonable examination by a licensed physician selected by the
Company to confirm existence or extent of any disability.  Such termination
shall not affect the Executive's benefits under the Company's disability
insurance program, if any, then in effect.

9.

Termination.  The Executive may terminate this Agreement for any reason upon not
less than one hundred eighty (180) days written notice.  The Company may
terminate this Agreement for Cause with no prior notice, or for any other reason
upon one hundred eighty (180) days written notice.





--------------------------------------------------------------------------------

A.

Termination of Employment Other Than by Resignation of Executive or Termination
for Cause.  Upon the termination of this Agreement for any reason (including
termination of employment by the Executive for Good Reason, termination by the
Company without Cause, or termination upon the death or disability of the
Executive) other than by the resignation of Executive without Good Reason or a
termination by the Company for Cause, the following shall apply:

(i)

Termination Payment.  The Executive, or his estate and heirs following his
death, shall be entitled (A) to continue to receive, except as provided in
Section 11 of this Agreement, his Annual Base Salary in effect at the time of
such termination for a period of 12 months following the date of such
termination (the "Severance Period"), (B) to be paid, except as provided in
Section 11 of this Agreement, when otherwise payable as if employment was not
terminated, any bonus earned by Executive through the date of termination
pursuant to the terms of the Bonus Plan prorated to the date of termination (the
“Termination Payments”), and (C) to have any unvested portion of his Option
fully vest as of the date of such termination.  

(ii)

Termination Benefits.  The Company shall continue to provide the Executive with
the Executive Benefits for the Severance Period in accordance with Section 11 of
this Agreement.

(iii)

Condition to Severance.  In the event Executive breaches any of the covenants
contained in Section 10, then (A) the Company shall have no further obligation
to make Termination Payments to Executive or to continue to provide the
Executive Benefits to Executive during the Severance Period, and (B) any
unexercised Option shall be forfeited and be cancelled.

B.

Termination of Employment by Resignation of Executive or by the Company With
Cause.  Upon the termination of Executive’s employment by the Company with Cause
or the resignation of the Executive without Good Reason, the Executive shall be
due no further compensation under this Agreement other than what is due and
owing through the effective date of Executive’s resignation or termination, as
applicable.

10.

Restrictive Covenants.

A.

General.  The Company and the Executive hereby acknowledge and agree that (i)
the Executive will come into the possession of trade secrets (as defined in
Section 688.002(4) of the Florida Statutes) of the Company (the "Trade
Secrets"), (ii) the restrictive covenants contained in this Section 10 are
justified by legitimate business interests of the Company, including, but not
limited to, the protection of the Trade Secrets, in accordance with Section
542.335(1)(e) of the Florida Statutes, and (iii) the restrictive covenants
contained in this Section 10 are reasonably necessary to protect such legitimate
business interests of the Company.  

B.

Non-Competition.  During the period of the Executive's employment with the
Company and for two years after the termination of the Executive's employment
with the Company, the Executive will not, directly or indirectly, on the
Executive's own behalf or as a partner, officer, director, trustee, executive,
agent, consultant, investor or member of any person, firm or corporation, or
otherwise, enter into the employ of, render any service to, or engage in any
business or activity which is the same as or competitive with the principal
business or activity conducted by Company and any of its majority-owned
subsidiaries, namely, the licensing, manufacture, and/or distribution to
wholesalers of fragrances.  The business or activity conducted by the Company
and its majority-owned subsidiaries shall be deemed to also include any business
not currently conducted by the Company, but which during the Term of this
Agreement comes to comprise 30% of the Company's net sales or operating income
for any fiscal quarter.  The foregoing shall not be deemed to prevent the
Executive





--------------------------------------------------------------------------------

from investing in securities of any company having a class of securities which
is publicly traded, so long as through such investment holdings in the
aggregate, the Executive is not deemed to be the beneficial owner of more than
5% of the class of securities that are so publicly traded.    

C.

Confidentiality.  During and following the period of the Executive's employment
with the Company, the Executive will not use for the Executive's own benefit or
for the benefit of others, or divulge to others, any information, trade secrets,
knowledge or data of a secret or confidential nature and otherwise not available
to members of the general public that concerns the business or affairs of the
Company or its affiliates and which was acquired by the Executive at any time
prior to or during the Term of the Executive's employment with the Company,
except with the specific prior written consent of the Company.

D.

Work Product.  The Executive agrees that all programs, inventions, innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relate to the business of the Company and its
affiliates, actual or anticipated, or to any actual or anticipated research and
development conducted in connection with the business of the Company and its
affiliates, and all existing or future products or services, which are
conceived, developed or made by the Executive (alone or with others) during the
Term of this Agreement ("Work Product") belong to the Company.  The Executive
will cooperate fully in the establishment and maintenance of all rights of the
Company and its affiliates in such Work Product.  The provisions of this Section
10(D) will survive termination of this Agreement indefinitely to the extent
necessary to require actions to be taken by the Executive after the termination
of the Agreement with respect to Work Product created during the Term of this
Agreement.

E.

Non Solicitation.  During the Term of this Agreement, and until two years after
the termination of Executive's employment with the Company, the Executive shall
not, directly or indirectly  (i) induce any person or entity that is a contract
manufacturer, supplier or wholesale distributor of the Company's products to
manufacture for, supply, distribute for or otherwise patronize any business or
activity which is the same as or competitive with any business or activity
conducted by the Company or any of its majority-owned subsidiaries, (ii)
canvass, solicit or accept any business with respect to any fragrance from any
person or entity which is an actual or proposed licensor of brands or fragrance
product lines to the Company, (iii) request or advise any person or entity which
is a customer of the Company to withdraw, curtail or cancel any such customer's
business with the Company (provided that the Executive after the Term of this
Agreement, if it is terminated without Cause by the Company or for Good Reason
by the Executive, may engage in the sale of other fragrance products to the same
retailers that the Company sells its fragrance products to), or (iv) employ,
solicit for employment or knowingly permit any entity or business directly or
indirectly controlled by him to employ or solicit for employment, any person who
was employed by the Company or its majority-owned subsidiaries at or within the
then prior six months, or in any manner seek to induce any such person to leave
his or her employment.

F.

Non-Disparagement.  The Executive will not during employment or at anytime
thereafter criticize, ridicule, or make any statement or perform any act which
disparages or is derogatory of the Company or of any subsidiary, officer,
director, agent, employee, contractor, customer, vendor, supplier, licensor or
licensee of the Company.  The Company will not, during the Term hereof or at
anytime thereafter, criticize, ridicule or make any statement or perform any act
which disparages or is derogatory of the Executive.

G.

Enforcement.  The parties agree and acknowledge that the restrictions contained
in this Section 10 are reasonable in scope and duration and are necessary to
protect the Company or any of its subsidiaries or affiliates.  If any covenant
or agreement contained in this Section 10 is found by a court having
jurisdiction to be unreasonable in duration, geographical scope or character of





--------------------------------------------------------------------------------

restriction, the covenant or agreement will not be rendered unenforceable
thereby but rather the duration, geographical scope or character of restriction
of such covenant or agreement will be reduced or modified with retroactive
effect to make such covenant or agreement reasonable, and such covenant or
agreement will be enforced as so modified.  The Employee agrees and acknowledges
that the breach of this Section 10 will cause irreparable injury to the Company
or any of its subsidiaries or affiliates and upon the breach of any provision of
this Section 10, the Company or any of its subsidiaries or affiliates shall be
entitled to injunctive relief, specific performance or other equitable relief,
without being required to post a bond; provided, however, that, this shall in no
way limit any other remedies which the Company or any of its subsidiaries or
affiliates may have (including, without limitation, the right to seek monetary
damages).

11.

Section 409A.   In the event that Executive is a "specified employee" as defined
in Treas. Reg. § 1.409A-1(i) on the date that Executives separates from service
with the Company, the payment of any amount due to Executive hereunder which
would be deemed the "deferral of compensation" pursuant to Treas. Reg.
§1.409-1(b) shall be delayed until the date that is six (6) months after the
date of separation from service (or if earlier, the date of the Executive's
death).   To the extent that any payment pursuant to this Agreement is due to
Executive after the end of such six month period following his separation from
service (or death), such amounts shall be paid without regard to this Section
11.

12.

Representations.  Executive hereby represents and warrants to the Company that
(i) the execution, delivery and full performance of this Agreement by the
Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which the Executive is a
party or any judgment, order or decree to which the Executive is subject; (ii)
the Executive is not a party or bound by any employment agreement, consulting
agreement, agreement not to compete, confidentiality agreement or similar
agreement with any other person or entity; and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement will be the
Executive's valid and binding obligation, enforceable in accordance with its
terms.

13.

Assignment.  The Executive may not assign, transfer, convey, mortgage,
hypothecate, pledge or in any way encumber the compensation or other benefits
payable to the Executive or any rights which the Executive may have under this
Agreement.  Neither the Executive nor the Executive's beneficiary or
beneficiaries will have any right to receive any compensation or other benefits
under this Agreement, except at the time, in the amounts and in the manner
provided in this Agreement.  This Agreement will inure to the benefit of and
will be binding upon any successor to the Company and any successor to the
Company shall be authorized to enforce the terms and conditions of this
Agreement, including the terms and conditions of the restrictive covenants
contained in Section 10 hereof.  As used in this Agreement, the term "successor"
means any person, firm, corporation or other business entity which at any time,
whether by merger, purchase or otherwise, acquires all or substantially all of
the capital stock or assets of the Company.  This Agreement may not otherwise be
assigned by the Company.

14.

Governing Law.  This Agreement shall be governed by the laws of Florida without
regard to the application of conflicts of laws.

15.

Entire Agreement.  This Agreement constitutes the only agreements between
Company and the Executive regarding the Executive's employment by the Company.
 This Agreement supersedes any and all other agreements and understandings,
written or oral, between the Company and the Executive regarding the subject
matter hereof and thereof.  A waiver by either party of any provision of this
Agreement or any breach of such provision in an instance will not be deemed or
construed to be a waiver of such provision for the future, or of any subsequent
breach of such provision.  This





--------------------------------------------------------------------------------

Agreement may be amended, modified or changed only by further written agreement
between the Company and the Executive, duly executed by both Parties.

16.

Dispute Resolution and Venue.  If a dispute arises out of or relates to this
Agreement, or the breach thereof, and if the dispute cannot be settled through
negotiation, the parties agree first to try in good faith to settle the dispute
by mediation administered by the American Arbitration Association under its
Commercial Mediation Procedures before resorting to litigation.  In the event
any party to this Agreement commences any litigation, proceeding or other legal
action with respect to any claim arising under this Agreement,  the Parties
hereby (a) agree that any such litigation, proceeding or other legal action
shall be brought exclusively in a court of competent jurisdiction located
within Broward County, Florida, whether a state or federal court; (b) agree that
in connection with any such litigation, proceeding, or action, such parties will
consent and submit to personal jurisdiction in any such court described in
clause (a) and to service of process upon them in accordance with the rules and
statutes governing service of process or in accordance with the notice
provisions contained herein; and (c) agree to waive to the full extent permitted
by law any objection that they may now or hereafter have to the venue of any
such litigation, proceeding or action was brought in an inconvenient forum.  The
Parties expressly agree that any breach of this Agreement shall be deemed to
have occurred in such County. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY
JURY IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY
MATTERS DESCRIBED OR CONTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

17.

Severability; Survival.  In the event that any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) to the extent
necessary to permit the remaining provisions to be enforced in accordance with
the parties intention.  The provisions of Section 10 (and the restrictive
covenants contained therein) shall survive the termination for any reason of
this Agreement and/or the Employee's relationship with the Company.

18.

Notices.  Any and all notices required or permitted to be given hereunder will
be in writing and will be deemed to have been given when deposited in United
States mail, certified or registered mail, postage prepaid.  Any notice to be
given by the Executive hereunder will be addressed to the Company to the
attention of the Committee at its main offices, currently 3725 S.W. 30th Avenue,
Fort Lauderdale, FL 33312 with a copy provided to the Company's counsel, Akerman
Senterfitt, One S.E. 3rd Ave., Miami, FL 33131, Attn:  Jonathan Awner.  Any
notice to be given to the Executive will be addressed to the Executive at the
Executive's residence address last provided by the Executive to Company with a
copy to the Executive's counsel, Devine Goodman Pallot & Wells, 777 Brickell
Ave., Suite 850, Miami, FL 33131, Attn: Joseph Pallot.  Either party may change
the address to which notices are to be addressed by notice in writing to the
other party given in accordance with the terms of this Section.

19.

Headings.  Section headings are for convenience of reference only and shall not
limit or otherwise affect the meaning or interpretation of this Agreement or any
of its terms and conditions.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement under seal as of the date first above written.

PARLUX FRAGRANCES, INC.






By: /s/ Frank A. Buttacavoli
Name: Frank A. Buttacavoli
Title:   Executive Vice President and COO




EXECUTIVE




By: /s/ Neil J. Katz
Name: Neil J. Katz














































































































--------------------------------------------------------------------------------

SCHEDULE A




Date

Amount Vested

March 31, 2008

30,000

March 31, 2009

60,000

March 31, 2010

90,000






